Title: From Benjamin Franklin to James Johnston, 10 February 1773
From: Franklin, Benjamin
To: Johnston, James


Sir,
London, Feb. 10. 1773
I received your Letter, with the Sample of N. American Senna, which I put into the Hands of a Friend who is a great Botanist as well as a Physician, and has made some Trial of it. He tells me that to render it merchantable here, the Stalks should be pick’d out, and the Leaves pack’d up neatly, as that is which comes from the Levant. Perhaps among your Druggists you might see some of those Packages, and so inform yourself of the manner. He has not yet had sufficient Experience of it to be decisive in his Opinion of its Qualities in Comparison with other Senna, but thinks it likely that it may answer the same purposes. Of the Quantity that may be in demand here, I have yet been able to obtain no Intelligence. I am, Sir, Your humble Servant
B Franklin
Mr James Johnston
